Case: 22-40090     Document: 00516553129         Page: 1     Date Filed: 11/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                            United States Court of Appeals
                                                                     Fifth Circuit
                                  No. 22-40090                     FILED
                                Summary Calendar           November 21, 2022
                                                              Lyle W. Cayce
                                                                   Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Veronica Vela,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:15-CR-760-1


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          In 2016, Veronica Vela pleaded guilty to conspiracy to commit health
   care fraud, in violation of 18 U.S.C. § 1349, and was ultimately sentenced, in
   February 2022, to 87 months of imprisonment, followed by a three-year term




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40090           Document: 00516553129              Page: 2      Date Filed: 11/21/2022




                                             No. 22-40090


   of supervised release.           She was also ordered to pay $3,505,886.25 in
   restitution.
           As her sole issue on appeal,1 Vela argues that the district court erred
   in denying her seventeenth motion to continue sentencing. She asserts that
   she needed more time to locate and secure her expert witness, certified public
   accountant Josefina Mireles, who had prepared a report challenging the
   Government’s loss amount calculation. Vela argues that because Mireles’s
   testimony was critical regarding loss amount, the court’s refusal to give her
   more time to locate her expert witness effectively deprived her of
   a meaningful defense at sentencing.
           We review the denial of a motion for a continuance for an abuse of
   discretion that seriously prejudices the defendant.2 When reviewing a denial
   of a continuance, we consider the totality of the circumstances, including: (1)
   “the amount of time available,” (2) “the defendant’s role in shortening the
   time needed,” (3) “the likelihood of prejudice from denial,” (4) “the
   availability of discovery from the prosecution,” (5) “the complexity of the
   case,” (6) “the adequacy of the defense actually provided at trial,” and (7)
   “the experience of the attorney with the accused.”3




           1
             Vela briefs no argument challenging the district court’s loss amount finding, nor
   does she challenge the offense level or restitution calculations which were based on that
   finding, and she has therefore abandoned any such challenge. See United States v. Scroggins,
   599 F.3d 433, 446-47 (5th Cir. 2010); Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986)
   (per curiam).
           2
             See United States v. Stalnaker, 571 F.3d 428, 439 (5th Cir. 2009) (applying
   standard to a district court’s denial of a trial continuance); United States v. Peden, 891 F.2d
   514, 519 (5th Cir. 1989) (applying standard to a district court’s denial of a sentencing
   continuance).
           3
               Stalnaker, 571 F.3d at 439.




                                                  2
Case: 22-40090           Document: 00516553129              Page: 3       Date Filed: 11/21/2022




                                            No. 22-40090


           As an initial matter, Vela wholly fails to address or challenge the
   reasons the district court gave for denying a continuance, which included that
   the case had been pending for almost seven years, that sentencing had been
   reset too many times at Vela’s request, and that, although she sought to
   secure Mireles as a witness, she gave no explanation regarding what efforts,
   if any, she had made to locate Mireles. Vela has therefore abandoned any
   such challenge.4
           Even had Vela briefed such argument, it would be unavailing. Under
   the totality of the circumstances, the district court’s decision not to grant
   Vela a seventeenth continuance was neither arbitrary nor capricious.
   Significantly, Vela had been granted sixteen previous continuances,
   including a continuance to enable her to locate Mireles. Moreover, Vela had
   five years to prepare for sentencing, including more than three years with her
   most recent counsel and with the benefit of Mireles’s report. 5 Finally, Vela
   offered no reasons explaining what efforts, much less diligent efforts, had
   been made to locate Mireles, why they were unsuccessful, or why another
   continuance would cause her to succeed in locating Mireles or securing her
   testimony at sentencing.6
           Vela’s claim additionally fails for lack of serious or compelling
   prejudice. Vela does not and cannot demonstrate how the denial of her
   motion for a continuance prejudiced her case when the court considered the



           4
               See Scroggins, 599 F.3d at 446-47; Beasley, 798 F.2d at 118.
           5
             See Stalnaker, 571 F.3d at 439; United States v. Messervey, 317 F.3d 457, 462 (5th
   Cir. 2002) (finding the district court did not abuse its discretion in denying defendant a
   fifth continuance).
           6
              See United States v. Shaw, 920 F.2d 1225, 1230 (5th Cir. 1991) (holding that the
   district court did not abuse its discretion in denying defendant’s motion for a continuance
   based upon the unavailability of a witness).




                                                   3
Case: 22-40090           Document: 00516553129            Page: 4   Date Filed: 11/21/2022




                                           No. 22-40090


   expert report despite Mireles’s failure to testify in person. As the district
   court explained at sentencing, because it considered the report but found it
   to be unreliable, any testimony Mireles would have offered in support of the
   report would have made no difference to the outcome of Vela’s sentence. 7
          Vela has not demonstrated an abuse of discretion on the district
   court’s part.8 Accordingly, the district court’s judgment is AFFIRMED.




          7
              Id. at 1231.
          8
              See Stalnaker, 571 F.3d at 439.




                                                4